Citation Nr: 0941026	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  07-17 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a respiratory condition 
to include asthmatic bronchitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel






INTRODUCTION

The veteran served on active duty from October 1986 to March 
1987, November 1990 to May 1991, and from December 2003 to 
June 2004.  His discharge documents in June 2004 show that at 
that time, he had 16 years' prior inactive service.

The medical evidence shows that the Veteran has been found to 
manifest symptoms of respiratory conditions to include 
environmentally induced asthmatic bronchitis, bronchitis, 
asthma, shortness of breath, and clinical findings of 
granulomatous disease.  The issue has been recharacterized to 
more accurately reflect the medical findings.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in December 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio in which service connection for asthmatic 
bronchitis was denied.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for a respiratory 
condition to include environmentally induced asthmatic 
bronchitis.  However, further development is required before 
appellate action can be completed.

First, the Veteran's service treatment records from his last 
period of active service have not been obtained.  

A May 2005 notation in the record shows the Veteran's records 
had not yet been received in the system.  A response from the 
service department, dated in the same month, reflects that 
the records of individuals who deployed in support of 
Operation Iraqi Freedom, as a whole, had not yet been turned 
in.  The individual noted the Veteran had been transferred to 
his home unit in 2004.  The RO did attempt to obtain hospital 
records for treatment the Veteran indicated he had undergone 
in Landstuhl and at Fort Campbell, to no avail.  The National 
Personnel Records Center responded in the first instance that 
these records had not been retired.  In the second instance, 
the service department did not respond.  

The RO has conducted no follow-up other than to notify the 
Veteran that the records have not been received.  The Veteran 
did supply a few records showing he was diagnosed with 
environmentally induced asthma and bronchitis in April 2004, 
and that he was diagnosed with bronchitis and asthma in May 
2004.  

Service treatment records were ultimately received.  The date 
they were received is not very legible and appears to be in 
August 2009.  However, despite the RO's indication that the 
service treatments records were current to 2004, the Board 
notes that the records of the Veteran's most recent active 
duty (December 2003 to June 2004) are not included in his 
service treatment records file.

Second, the March 2008 VA examination for respiratory 
disorders provides an inadequate basis upon which to 
adjudicate this claim. The Veteran's service treatment 
records were not apparently of record at the time of the 
examination.  Even if they were, the records now present in 
the claims file, as noted above, lack the treatment records 
from the Veteran's most recent period of active service.  
Moreover, the examiner did not appear to understand that the 
Veteran remained an active reservist throughout, or the 
implications of having served in southwest Asia (SWA).  
Private treatment record document reported complaints of 
breathing problems from that time, and observations of 
respiratory problems from approximately 2000 to the present 
with prescription of inhalers in 2002.  The examiner's 
opinion only considered the question of aggravation of a pre-
existing condition, and did not consider whether the 
Veteran's respiratory condition may have had its onset during 
his second period of active service, when the Veteran was, in 
fact, deployed to the SWA theatre of operations.

Third, and finally, the RO has apparently found that the 
Veteran's respiratory condition pre-existed his active 
service in 2003-2004 and directed the VA examining physician 
to focus on the issue of aggravation which, as noted above, 
was done.  However, this analysis does not take into account 
the Veteran's periods of active service in 1986-1986 and from 
1990-91 and the possibility of any disease or injury-
including exposure to any substance, particularly during his 
service in SWA, that could have caused or contributed to his 
current respiratory condition.

The RO is reminded that when no preexisting condition is 
noted upon entry into service, the veteran is presumed to 
have been sound upon entry and the burden falls on the 
government to rebut the presumption of soundness.  The 
correct standard for doing requires the VA show by clear and 
unmistakable evidence (1) the veteran's disability existed 
prior to service and (2) the pre-existing disability was not 
aggravated during service.  See Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1111.

Another attempt must be made to obtain the Veteran's service 
treatment records-including hospital treatment.  The Veteran 
should be afforded additional examination, to include review 
of the entire record to include his service treatment 
records.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  And the RO 
must adjudicate the case appropriately as one involving 
service in the SWA theatre of operations and must 
appropriately adjudicate the possibility of aggravation of  
pre-existing condition.  See 38 C.F.R. § 3.317; Wagner, at 
370 F.3d 1089.  

Accordingly, the case is REMANDED for the following action:

1. Ensure that all appropriate VCAA 
notification has been given the Veteran.  
In particular, ensure that he has been 
given notice of the type and kind of 
evidence needed to prevail in a claim for 
service connection based on service in 
the SWA theatre of operations, including 
under 38 C.F.R. § 3.317, and for service 
connection based on aggravation of a pre-
existing condition.

Inform the Veteran that he may submit 
medical records documenting his treatment 
for respiratory symptoms from his 
discharge from active service in 1991 to 
the present to establish continuity of 
symptomatology.  In the alternative, he 
may submit lay statements of individuals 
who knew him in service and/or family 
members and friends who knew him prior to 
and immediately after his discharge and 
can attest to their observations that he 
had trouble breathing or respiratory 
symptoms during active service and from 
his discharge to the present.

2.  Ensure that all identified VA and 
private treatment records are obtained.

3.  Make another attempt to obtain the 
Veteran's service treatment records from 
all periods of his active service, to 
include his inactive service, and 
including any and all hospital records.

Perform any and all follow up actions.  
Ask the service department for assistance 
as required.  Document negative responses 
and inform the Veteran so that he may 
attempt to obtain the records on his own.

4.  Take all appropriate action to 
develop the claim as one involving 
service in SWA, including the potential 
that the Veteran's respiratory symptoms 
immediately following his discharge from 
active service in 1991 were symptoms of 
an undiagnosed illness that later 
developed into a diagnosed illness or, as 
the result of service again in SWA in 
2003-2004, matured into his currently 
diagnosed respiratory condition.

5.  Schedule the veteran for medical 
examination by an appropriate medical 
professional to determine the nature, 
extent, and etiology of his claimed 
respiratory condition, to include 
asthmatic bronchitis.  All indicated 
tests and studies should be performed.  
The claims folder and a copy of this 
remand must be provided to the examiner 
in conjunction with the examination.

The examiner should provide an opinion 
with regard to each question listed 
below.  A report should be prepared and 
associated with the Veteran's VA claims 
folder.  

a. Does the evidence of record clearly 
and unmistakably show that the Veteran 
has a diagnosed respiratory disability 
that existed prior to his entry onto 
active duty in November 1990 and/or 
December 2003?  

b. If the VA examiner finds that a 
current respiratory disability existed 
prior to service, does the evidence of 
record clearly and unmistakably show that 
the preexisting condition was not 
aggravated by service, beyond the natural 
progression of the disorder?  In this 
regard, the examiner is specifically 
asked to address whether the Veteran's 
currently manifested respiratory 
pathology could be an aggravation of an 
undiagnosed illness that is the 
etiological result of his service in SWA 
from November 1990 to May 1991 including, 
but not limited to, his exposure to 
fuels.


c.  If the examiner finds that the 
current respiratory disability(ies) did 
not exist prior to the Veteran's periods 
of active service(from October 1986 to 
March 1987, from November 1990 to May 
1991, or from December 2003 to June 
2004), is it at least as likely as not 
(e.g., a 50 percent or greater 
likelihood) that the current disability 
had its clinical onset in service or is 
related to an in-service disease or 
injury?  Consideration should be given to 
whether the respiratory disability is the 
result of the Veteran's exposure to fuels 
in 1991 (e.g., environmentally induced 
bronchitis).  

A complete rationale must be provided for 
all opinions rendered.  The examiner must 
address the diagnoses made during active 
service in 2004 of an environmentally 
induced bronchitis.

6. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for service connection 
for a respiratory condition to include 
asthmatic bronchitis, with application of 
all appropriate laws and regulations, 
including 38 C.F.R. § 3.317 and Wagner, 
at 370 F.3d 1089, and consideration of 
any additional information obtained as a 
result of this remand. If any decision 
remains adverse to the veteran, issue a 
supplemental statement of the case and 
afford a responsible period of time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for VA 
examinations could result in the denial of his claim. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


